Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. Claims 1, 2, 10, and 11 have been amended. Claims 1-11 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 12 of U.S. Patent No. US 10139986 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 16/154,227
Patent US 10139986 B2
Claim 1
Claims 1, 6
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 12

Claim 8
Claim 10
Claims 1, 6
Claim 11
Claims 1, 6


Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 4-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (“Hotaru: Intuitive Manipulation Techniques for Projected Displays of Mobile Devices”, published 2005) in view of Kyung-O et al. (U.S. Patent Application Pub. No. US 20080201664 A1) and further in view of Gelfand et al. (U.S. Patent Application Pub. No. US 20090324103 A1).

Claim 1: Sugimoto teaches an information processing apparatus, comprising: 
at least one processor (i.e. fig. 7, PDA with processor; pages 1, 9, 10) configured to: 
control a first projector to project a first icon in a first area on a projection plane (i.e. fig. 7, first PDA is projected with file icons; pages 1, 9, 10), wherein the projection plane is in a display screen (i.e. fig. 7, first PDA is projected with file icons on a display screen; pages 1, 9, 10), and 
control a second projector to project a second area on the projection plane (i.e. fig. 7, second PDA is projected with file icons on a display screen; pages 1, 9, 10), wherein the second projector is different from the first projector (i.e. fig. 7, first and second projectors; pages 1, 9, 10); 
detect an overlapping area in which the first area overlaps with the second area based on overlap of projections between the second area and the first area, wherein the first overlapping area includes the first icon (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10); and 
share first information associated with the first icon, wherein the first information is shared based on the detected overlapping area (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).
	Sugimoto does not explicitly teach a shape of the first icon is based on a type of content associated with the first icon; share first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon, wherein the first information is shared based on the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon.
Kyung-O teaches a shape of the first icon is based on a type of content (i.e. fig. 9C, FIG. 9C, the displayed icon is an audio contents icon 930 including a type indicator 932 indicating the MMS message and a contents indicator 934 indicating audio contents are included in the MMS message. As shown, the contents indicator 934 is expressed in the shape of musical notes; para. [0073]) associated with the first icon (i.e. FIG. 9D, the icon is a video contents icon 940 including a type indicator 942 indicating the MMS message and a contents indicator 944 indicating that the video contents are contained in the MMS message. As shown, the contents indicator 944 has the shape of a film; para. [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sugimoto to include the feature of Kyung-O. One would have been motivated to make this modification because it allows the user to intuitively recognize the content type.
Sugimoto and Kyung-O do not explicitly teach share first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon, wherein the first 
However, Gelfand teaches share first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon (i.e. the image finder 78 may be configured to identify a similar image based on sharing metadata or other feature data with the captured image. FIG. 4, which includes FIGS. 4A-4F, shows various stages of processing for image modification according to an exemplary embodiment; para. [0045]), wherein the first information is shared based on the detected area (i.e. FIG. 5B, after comparison of the captured image to similar images, the options manager 84 has provided the user with an indication that additional background information (e.g., as shown by addition candidate 90) may be added and that one of the cars may be removed (e.g., as shown by erasure candidate 92); para. [0052]), and the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon (i.e. the correlator 80 may both correlate images to determine similar images and correlate features within the images to determine which features may be modified in a captured image; para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sugimoto and Kyung-O to include the feature of Gelfand. One would have been motivated to make this modification because it may be desirable to enable users of mobile terminals or other image capturing devices to modify the images they capture.

Claim 2: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto further teaches wherein the at least one processor is further configured to control the second projector to project the second icon in the second area on the projection plane (i.e. fig. 7, second PDA is projected with file icons; pages 1, 9, 10).

Claim 4: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto further teaches wherein the at least one processor is further configured to control the (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).

Claim 5: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto further teaches wherein the at least one processor is further configured to acquire an input that corresponds to a movement of each of the first area and the second area within the display screen (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).

Claim 6: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto further teaches wherein the at least one processor is further configured to determine the first overlapping area based on the acquired input (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).

Claim 7: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto further teaches wherein the movement of each of the first area and the second area is associated with a position and an angle of projection of each of the first projector and the second projector (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).

Claim 10: Sugimoto teaches an information processing method, comprising: 
in an information processing apparatus plane (i.e. fig. 7, PDA; pages 1, 9, 10):
controlling a first projector to project a first icon in a first area on a projection plane (i.e. fig. 7, first PDA is projected with file icons; pages 1, 9, 10), wherein the projection plane is in a display screen (i.e. fig. 7, first PDA is projected with file icons on a display screen; pages 1, 9, 10), and
controlling a second projector to project a second area on the projection plane (i.e. fig. 7, second PDA is projected with file icons on a display screen; pages 1, 9, 10), wherein the second projector is different from the first projector (i.e. fig. 7, first and second projectors; pages 1, 9, 10); 
detecting a first overlapping area in which the first area overlaps with the second area based on overlap of projections between the second area and the first area, wherein the first overlapping area includes the first icon (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10); and 
share first information associated with the first icon, wherein the first information is shared based on the detected overlapping area (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).
	Sugimoto does not explicitly teach a shape of the first icon is based on a type of content associated with the first icon; share first information associated with a first plurality of pieces of content 
Kyung-O teaches a shape of the first icon is based on a type of content (i.e. fig. 9C, FIG. 9C, the displayed icon is an audio contents icon 930 including a type indicator 932 indicating the MMS message and a contents indicator 934 indicating audio contents are included in the MMS message. As shown, the contents indicator 934 is expressed in the shape of musical notes; para. [0073]) associated with the first icon (i.e. FIG. 9D, the icon is a video contents icon 940 including a type indicator 942 indicating the MMS message and a contents indicator 944 indicating that the video contents are contained in the MMS message. As shown, the contents indicator 944 has the shape of a film; para. [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sugimoto to include the feature of Kyung-O. One would have been motivated to make this modification because it allows the user to intuitively recognize the content type.
Sugimoto and Kyung-O do not explicitly teach sharing first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon, wherein the first information is shared based on the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon.
However, Gelfand teaches sharing first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon (i.e. the image finder 78 may be configured to identify a similar image based on sharing metadata or other feature data with the captured image. FIG. 4, which includes FIGS. 4A-4F, shows various stages of processing for image modification according to an exemplary embodiment; para. [0045]), wherein the first information is shared based on the detected area (i.e. FIG. 5B, after comparison of the captured image to similar images, the options manager 84 has provided the user with an indication that additional background information (e.g., as shown by addition candidate 90) may be added and that one of the cars may be removed (e.g., as shown by erasure candidate 92); para. [0052]), and the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon (i.e. the correlator 80 may both correlate images to determine similar images and correlate features within the images to determine which features may be modified in a captured image; para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sugimoto and Kyung-O to include the feature of Gelfand. One would have been motivated to make this modification because it may be desirable to enable users of mobile terminals or other image capturing devices to modify the images they capture.

Claim 11: Sugimoto teaches a non-transitory computer-readable medium (i.e. fig. 7, PDA with storage medium; pages 1, 9, 10) having stored thereon computer- readable instructions, which when executed by a processor (i.e. fig. 7, PDA with processor; pages 1, 9, 10), cause the processor to execute operations, the operations comprising:
controlling a first projector to project a first icon in a first area on a projection plane (i.e. fig. 7, first PDA is projected with file icons; pages 1, 9, 10), wherein the projection plane is in a display screen (i.e. fig. 7, first PDA is projected with file icons on a display screen; pages 1, 9, 10), and
controlling a second projector to project a second area on the projection plane (i.e. fig. 7, second PDA is projected with file icons on a display screen; pages 1, 9, 10), wherein the second projector is different from the first projector (i.e. fig. 7, first and second projectors; pages 1, 9, 10); 
detecting a first overlapping area in which the first area overlaps with the second area based on overlap of projections between the second area and the first area, wherein the first overlapping area includes the first icon (i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10); and 
(i.e. Fig. 7 shows how users can transfer a file between multiple PDAs. In Fig. 7(a), Displays of two users’ PDAs are projected on a table. UserA moves his PDA so that its projected display overlaps with that of userB’s PDA (Fig. 7(b)), and then drags an image file to be transferred to the overlapping region of their projected displays (Fig. 7(c)). The overlapping region is also visualized on the screens of their PDAs; pages 1, 9, 10).
	Sugimoto does not explicitly teach a shape of the first icon is based on a type of content associated with the first icon; sharing first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon, wherein the first information is shared based on the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon.
Kyung-O teaches a shape of the first icon is based on a type of content (i.e. fig. 9C, FIG. 9C, the displayed icon is an audio contents icon 930 including a type indicator 932 indicating the MMS message and a contents indicator 934 indicating audio contents are included in the MMS message. As shown, the contents indicator 934 is expressed in the shape of musical notes; para. [0073]) associated with the first icon (i.e. FIG. 9D, the icon is a video contents icon 940 including a type indicator 942 indicating the MMS message and a contents indicator 944 indicating that the video contents are contained in the MMS message. As shown, the contents indicator 944 has the shape of a film; para. [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sugimoto to include the feature of Kyung-O. One would have been motivated to make this modification because it allows the user to intuitively recognize the content type.
Sugimoto and Kyung-O do not explicitly teach sharing first information associated with a first plurality of pieces of content corresponding to the first icon with a second icon, wherein the first information is shared based on the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon.
(i.e. the image finder 78 may be configured to identify a similar image based on sharing metadata or other feature data with the captured image. FIG. 4, which includes FIGS. 4A-4F, shows various stages of processing for image modification according to an exemplary embodiment; para. [0045]), wherein the first information is shared based on the detected area (i.e. FIG. 5B, after comparison of the captured image to similar images, the options manager 84 has provided the user with an indication that additional background information (e.g., as shown by addition candidate 90) may be added and that one of the cars may be removed (e.g., as shown by erasure candidate 92); para. [0052]), and the similarity of an image included in the first information and an image included in second information associated with a second plurality of pieces of content corresponding to the second icon (i.e. the correlator 80 may both correlate images to determine similar images and correlate features within the images to determine which features may be modified in a captured image; para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sugimoto and Kyung-O to include the feature of Gelfand. One would have been motivated to make this modification because it may be desirable to enable users of mobile terminals or other image capturing devices to modify the images they capture.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (“Hotaru: Intuitive Manipulation Techniques for Projected Displays of Mobile Devices”, published 2005) in view of Kyung-O et al. (U.S. Patent Application Pub. No. US 20080201664 A1) and further in view of Gelfand et al. (U.S. Patent Application Pub. No. US 20090324103 A1) and further in view of Garg et al. (U.S. Patent Application Pub. No. US 20080270188 A1).

Claim 8: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto does not explicitly teach detect a plurality of overlapping areas on the display screen, wherein the first overlapping area is included in the plurality of overlapping areas; and control the display screen to display each of the plurality of overlapping areas in a different color.
(i.e. fig. 5, In order to visually distinguish between each section 52, 54, 56, 58, 60, 62, and 64, two or more of the sections may have a different visual attribute, such as a different color, line quality or fill pattern; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Sugimoto, Kyung-O, and Gelfand to include the feature of Garg. One would have been motivated to make this modification because it provides the capability to visually distinguish between each graphic object.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (“Hotaru: Intuitive Manipulation Techniques for Projected Displays of Mobile Devices”, published 2005) in view of Kyung-O et al. (U.S. Patent Application Pub. No. US 20080201664 A1) and further in view of Gelfand et al. (U.S. Patent Application Pub. No. US 20090324103 A1) and further in view of Audet et al. (U.S. Patent Application Pub. No. US 20130179801 A1).

Claim 9: Sugimoto, Kyung-O, and Gelfand teach the information processing apparatus according to claim 1. Sugimoto does not explicitly teach control the display screen to display a classification axis that corresponds to one of position information of the first icon or tag information of the first icon; and arrange the first icon in one of the first area or the overlapping area based on the classification axis.
However, Audet teaches control the display screen to display a classification axis that corresponds to one of position information of the first icon or tag information of the first icon; and arrange the first icon in one of the first area or the overlapping area based on the classification axis (i.e. fig. 20, the use of an axes-based graphical display 238 of the information elements would allow simultaneous display of the information elements for the “carrier” e-mail 500 and its attachments 510. The information elements 550 (for the carrier e-mail), 562 (for the first attachment) and 564 (for the second attachment) are all shown on the same axis 292, as having been inserted during the same time period t; para. [0108]).
 to include the feature of Audet. One would have been motivated to make this modification because it provides a capability of automatically associating attributes with e-mails' attachments and computing time reduction.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Snavely et al. (Pub. No. US 20070110338 A1), and location information also allows tags associated with parts of one photograph to be transferred to other similar photographs.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAN H TRAN/Primary Examiner, Art Unit 2173